The appellant, Karl R. O'Hair, has appealed to this court from a purported judgment of the county court of Edgar county.
The clerk's transcript of the record of the county court of Edgar county filed in this case shows that on April 13, 1929, appellant filed in the county court a document entitled, "In the matter of the objections of Karl R. O'Hair to the taxes levied and assessed against him for the year 1928," in which he states that he "objects to certain taxes levied against him in said county and State, and which this objector alleges were illegally, fraudulently and unlawfully extended and levied against him and his property." The document concludes: "This objector prays that upon a hearing of this cause his objection to said tax in the sum of eight hundred and sixty dollars ($860) shall by the court be sustained." There is nothing in the transcript showing the pendency in the county court of any proceeding to which *Page 207 
the document pertained or in which it could properly be filed. The transcript then contains the convening order of a regular term of the county court of Edgar county, "begun and held for dispatch of probate business," on the first Monday, being the first day of July, 1929. The transcript then contains the following:
"Be it remembered, that ........ to-wit, on the 22d day of July, A.D. 1929, of said court, the following, among other proceedings, was had and entered of record in said court in the words and figures following, to-wit:
"Tax sale redemption forfeiture record No. 28, page 156.
"July 22, 1929, tax objections of Karl R. O'Hair in the sum of $860 to personal tax in Paris township. Witnesses sworn. Evidence heard. Cause continued to Aug. 16, 1929.
"Aug. 16, 1929. Cause continued to Sept. 6, 1929, on motion of objector, for further evidence on behalf of objector.
"Sept. 6, 1929. Cause continued on motion of objector to Sept. 14, 1929, at 9 A. M.
"Sept. 14, 1929, at 9 A. M. Witnesses sworn. Evidence heard. Objections overruled. Judgment for $860, interest, penalty and costs. Objector excepts and prays an appeal to the Supreme Court of the State of Illinois. Bond of $1800 in 30 days duly approved as required by statute. Bill of exceptions in 60 days.
PAUL B. LAUHER, County Judge."
This transcript does not show the pendency of any proceedings for the enforcement of the collection of the taxes to which the appellant objected. It does not show what cause was heard, the only further light on this subject being that the bill of exceptions is headed by the words, "The People of the State of Illinois ex rel. John Hicks, County Treasurer, vs. Karl R. O'Hair." The statement, "Judgment for $860, interest, penalty and costs," does not show against whom or in whose favor the judgment purported to be rendered. The transcript does not, therefore, show the rendition of a judgment, and the words, "Judgment for $860, interest, penalty and costs," must be treated as a nullity.
The transcript failing to show a judgment or final appealable order, the appeal must be dismissed.
Appeal dismissed. *Page 208